Citation Nr: 0937687	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability 
including internal derangement of the right knee, to include 
as secondary to the service-connected internal derangement of 
the left knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1961 to January 1963 and from January 1991 to May 
1991.  He had subsequent service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In December 2008, the Board reopened the claim of service 
connection for internal derangement of the right knee to 
include as secondary to the service-connected internal 
derangement of the left knee and remanded the issue for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

A right knee disability to include internal derangement of 
the right knee was not affirmatively shown to have had onset 
during service; a right knee disability is unrelated to an 
injury, disease, or event of service origin; and a right knee 
disability was not caused by or made worse by the service-
connected internal derangement of the left knee.  


CONCLUSION OF LAW

A right knee disability to include internal derangement of 
the right knee was not incurred in or aggravated by service, 
and a right knee disability was not proximately due to or the 
result of the service-connected internal derangement of the 
left knee.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2006 and March 2006 regarding the Veteran's 
claim for service connection for internal derangement of the 
right knee to include as secondary to the service-connected 
internal derangement of the left knee.  In the letters, the 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection on a secondary basis, that 
is, evidence of a relationship between the claimed condition 
and the service-connected condition.  The Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included, 
in general, the provisions for disability ratings and for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As the VCAA notice did not provide the information necessary 
to substantiate service connection on a direct basis, such 
error is a content error and is a Type One error (failure to 
notify the veteran of what evidence is needed to substantiate 
the claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  In this case, in the 
rating decision of August 2006, a copy of which was sent to 
the Veteran, the RO notified the Veteran that there was no 
evidence showing that the internal derangement of the right 
knee was due to service.  Then in statement of the case 
issued to the Veteran in May 2007, the RO cited the pertain 
regulations governing a claim of service connection.  
Thereafter the Veteran had the opportunity to submit 
additional argument.  

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to establish service connection.  

Because VA provided the Veteran with reasonable notice of the 
type of evidence needed to substantiate the claim of service 
connection for the right knee disability, the 
post-adjudicatory notice and opportunity to develop the case 
that was provided during the administrative appellate 
proceeding rendered the limited VCAA notice error 
nonprejudicial as the error did not affect the essential 
fairness of the adjudication.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, Reserve records and afforded 
the Veteran a VA examination.  As the Veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for a right knee disability.  

On VA examination in July 1991, the Veteran reported that 
during his first period of service he twisted his left knee 
playing basketball and was placed on "no activity".  He 
claimed that at a later date "the same thing happened to his 
right knee" and complained of current weakness and 
occasional pain.  The diagnosis was residuals of internal 
derangement of the knees.  X-rays revealed degenerative joint 
disease of each knee.

Reserve records show the Veteran had annual training for 
twelve days starting August 15, 1994.  He had active duty 
training for two days beginning December 5, 1994, annual 
training for two days beginning September 23, 1995 and annual 
training for fourteen days beginning July 12, 1996.  The 
Veteran had active duty special work for two days beginning 
August 15, 1996 and for three days starting August 23, 1996.  

Army Reserve records show that a Permanent Physical Profile, 
dated in April 1995, indicates the Veteran had degenerative 
joint disease in each knee.  In November 1995, it was noted 
that he had degenerative joint disease in each knee for three 
years.  

Personnel records dated February 1996, show that assignment 
considerations indicate chronic degenerative joint disease of 
both knees with a notation of no Army Physical Fitness Test 
or heavy weight lifting.  In January 1997, the Veteran was 
found unfit for retention/deployability as a staff sergeant 
(SSG) with MOS duty of 76J due to degenerative joint disease 
of the knees, which would be aggravated by the rigors of 
active service.  The Veteran was found fit for 
retention/deployability in the rank of SSG with MOS duty of 
71Q" as his degenerative joint disease of the knees would 
not adversely affect his performance of active duty as a 
journalist.  

On VA examination for joints in August 2006, the Veteran 
complained of right knee pain for two years and indicated he 
used a knee brace since 1991.  X-rays show mild to moderate 
tricompartmental degenerative changes.  The diagnosis was 
degenerative joint disease of the right knee with pain, 
minimal disability.  

In an addendum opinion in August 2007, the examiner concluded 
that degenerative changes to the right knee are less likely 
than not due to the service-connected left knee disability 
and are related to the Veteran's weight and aging process.  

Analysis

On the basis of the service treatment records, a right knee 
disability to include internal derangement of the right knee 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. §§ 1110, 
1131  and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a 
right knee disability, the Veteran is competent to describe 
symptoms of an injury, which he described on VA examination 
in July 1991, as a twisting injury in service.  As the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a right 
knee disability to include internal derangement and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, the records first show a right knee disability 
in July 1991.  The Veteran is not claiming nor do the records 
show that his right knee disability is due to his second 
period of service, from January 1991 to May 1991, or was 
incurred in or aggravated by his subsequent period of service 
in the Reserves.  Rather, on VA examination in July 1991, the 
Veteran appeared to associate a right knee injury with his 
first period of service, from January 1961 to January 1963.  
The absence of symptoms of a right knee disability from 1963 
to 1991, a period of twenty eight years, interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of a right knee disability 
constitutes negative evidence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.).  Here, the evidence of continuity fails not 
because of the lack of medical documentation, rather the 
assertions of continuity are not credible and less probative 
than the negative evidence as post-service records from 1968 
to 1991 contain no complaint, diagnosis, finding, or history 
of right knee disability.  The Veteran's silence as to a 
right knee disability, when otherwise affirmatively speaking 
of his health problems, including his medical history, 
constitutes negative evidence.  Here, the Veteran's 
assertions are less credible than the contemporaneous service 
treatment records and the post-service medical record from 
1968 to 1991.  For this reason, service connection for a 
right knee disability, to include internal derangement based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 

A right knee disability, to include internal derangement, is 
not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of such a right knee disability therefore is medical 
in nature, that is, not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Also, under certain circumstances, lay evidence may establish 
the presence or diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)). 

Although the Veteran is competent to describe symptoms of a 
right knee disability, which he can observe, the Veteran has 
no special medical expertise to provide a diagnosis of a 
right knee disability derived from an in-service disease or 
injury, which requires the application of medical expertise 
to the facts presented, which includes the Veteran's history 
and symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007, noting general competence of lay persons to 
testify as to symptoms, but not a medical diagnosis and 
noting by example the competence of lay testimony with regard 
to a broken leg, but not a form of cancer).

For this reason, the Board determines that a right knee 
disability to include internal derangement of the right knee 
derived from an in-service disease or injury is not a simple 
medical condition that a lay person is competent to diagnose.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent the Veteran's statements and testimony are 
offered as proof that the current right knee disability to 
include internal derangement is due to an in-service disease 
or injury, as a lay person, the Veteran is not qualified, 
that is not competent, through education, training, or 
experience to offer an opinion that the current right knee 
disability to include internal derangement is derived from an 
in-service disease or injury.  For this reason, the Board 
rejects the Veteran's statements and testimony as favorable 
evidence on the question of whether the right knee disability 
to include internal derangement is related to service.  

As for service connection based on the initial documentation 
of a right knee disability to include internal derangement 
under 38 C.F.R. § 3.303(d), where as here, the determinative 
issue involves a question of medical causation, that is, 
medical evidence of an association or link between the 
current right knee disability and service, a lay assertion on 
medical causation is not competent evidence, including the 
Veteran's statements, and testimony, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  

The competent medical evidence shows degenerative changes of 
the right knee.  There is no competent medical evidence that 
associates a right knee disability, to include internal 
derangement of the right knee to an injury, disease, or event 
of service origin.  

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

On the claim of whether the Veteran's has a right knee 
disability to include internal derangement of the right knee 
that is proximately due to or the result of service-connected 
internal derangement of the left knee, the question posed is 
whether the right knee disability was caused by or aggravated 
by (permanently made worse) the service-connected internal 
derangement of the left knee.  38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between his right knee and the service-connected 
left knee, where as here, there is a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The competent medical evidence of record, consisting of a VA 
opinion in August 2006 with an addendum in August 2007, 
opposes rather than supports the claim.  The examiner 
concluded that the degenerative changes of the right knee 
were less likely than not due to the service-connected left 
knee disability as they were related to the Veteran's weight 
and aging process.  This evidence is uncontroverted.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for internal derangement of the right knee 
to include as secondary to the service-connected internal 
derangement of the left knee is denied.



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


